DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-9, drawn to a method of making a food kit, the method comprising making first components consisting of unit portions of single or double sheets of fresh pasta having a predetermined flat shape, cooling, vacuum packaging cold high pressure pasteurizing and refrigerating said pasteurized unit portions to maintain a structure and physical rheological characteristics of said unit portions unaltered while avoiding pregelatinization of starches, and making .

Group II, claim(s) 10-11, drawn to a food kit comprising a given number of first components consisting of substantially flat preformed unit portions of fresh pasta and a corresponding number of second components consisting of predosed pralines of filling.

Group III, claim(s) 12, a method of use of a food kit comprising taking the first components consisting of flat unit portions of pasta of a predetermined shape, and the second components consisting of predosed pralines of filling from a container of the food kit and composing by a user said first and said second components to form the fresh filled pasta of a desired shape while avoiding the exchange of water, salts, and other ingredients between the first and components.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, II, and III lack unity of invention because even though the inventions of these groups require the technical feature of a method of making a food kit, the method , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Carabetta et al. US 2002/0064582 (cited on Information Disclosure Statement filed January 17, 2021) in view of Lelieveld et al. US 2004/0126480 (cited on Information Disclosure Statement filed January 17, 2021) and Sohn et al. US 2011/0003043.  Carabetta et al. discloses a method of making a food kit comprising making first components consisting of unit portions of sheets of fresh pasta (cannoli shells) having a predetermined flat shape (‘582, Paragraph [0020]) and making second components consisting of predosed pralines of filling (filler) , said second components being shaped as desired (‘582, Paragraph [0013]).  Lelieveld et al. discloses sterilizing pasta (‘480, Paragraphs [0023] and [0038]).  Sohn et al. discloses a method of making a food kit comprising packaging pasta (‘043, Paragraph [0024]) via vacuum packaging (‘043, Paragraph [0027]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Carabetta et al. and sterilize the pasta and vacuum package the pasta as taught by Lelieveld et al. .
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278.  The examiner can normally be reached on M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ERICSON M LACHICA/Examiner, Art Unit 1792